DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 1/18/2022.
Claims 1-10 and 21-30 are currently pending. 
Information Disclosure Statement
The IDS filed on 12/16/2021 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayase et al. US 4,108,300.
Regarding claim 1: 
Hayase teaches an inline machine (see FIG. 3) for filling pouches with contents and sealing the pouches after being filled, the inline machine comprising: 
a loading station (at 9) having one or more magazines (7) for storing pouches (1) in an unfilled state and
a processing system disposed inline with the loading station, the processing system including: a setup station (after 10) configured to receive a pouch from the pouches in the loading station; one or more additional stations (33, 35a, 35b) configured to fill and seal the pouch; and one or more tracks (12) configured to advance the pouch from the setup station to the one or more additional stations
Regarding claim 2: 
Hayase teaches the inline machine of claim 1, as discussed above, further comprising a transfer mechanism (10) in the loading station or the processing system for transferring the pouch to the setup station.
Regarding claim 3: 
Hayase teaches the inline machine of claim 1, as discussed above, wherein the one or more tracks comprise a first carrier track (12) opposing a second carrier track (12). 
Regarding claim 4: 
Hayase teaches the inline machine of claim 3, as discussed above, wherein the first carrier track is in mechanical operation collectively with a first drive sprocket, a first driven sprocket, and a first chain, and the second carrier track is in mechanical operation collectively with a second drive sprocket, a second driven sprocket, and a second chain (col. 2, line 64 through col. 3, line 17).
Regarding claim 5: 
Hayase teaches the inline machine of claim 1, as discussed above, wherein the one or more additional stations comprise an opening station (20-22), wherein the pouch is advanced inline from the setup station to the opening station for opening the pouches into an open pouch state. 
Regarding claim 6: 
Hayase teaches the inline machine of claim 1, as discussed above, wherein the one or more additional stations comprise a filling station (33) in line with the loading station and the setup station, wherein the pouch in an open pouch state is advanced inline from the setup station to the filling station for filling the pouch with contents. 
Regarding claim 7: 
Hayase teaches the inline machine of claim 1, as discussed above, wherein the one or more additional stations comprise a sealing station (35a/35b) in line with the loading station and the setup station, wherein the pouch filled with contents is advanced inline from the setup station to the sealing station for sealing the pouch.
Regarding claim 8 and 28: 
Hayase teaches the inline machine of claim 7, as discussed above, wherein the sealing station of the processing system includes a hot bar (35a or 35b) for sealing the pouch and a hot puncher (the other of 35a or 35b may be considered a punch as it applies pressure).
Regarding claim 22: 
As discussed in the rejections above, Hayase teaches the claimed method, further comprising discharging the pouch (see 32).
Regarding claims 23-27: 
Hayase teaches the method of claims 23-27, as discussed in the rejections above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase in view of Takahashi et al. US 2016/0122057.
Regarding claims 9, 10, 29, and 30: 
Hayase teaches the inline machine of claim 1, as discussed above, but does not teach wherein the one or more additional stations comprise a printing station, wherein the printing station is configured to print codes or dates on the pouches, wherein the printing station includes a camera for verifying correct printing of the codes or the dates.
Takahashi discloses a related pouch packaging device, teaching “In the printing/printing quality inspecting step (2), an expiration date and the like are printed on the packaging bag A by an ink jet printer (IJP) and a printing quality inspection is carried out by a printing quality inspecting camera.” ([0037]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the machine of Hayase, by including a printing station,wherein the printing station is configured to print codes or dates on the pouches, wherein the printing station includes a camera for verifying correct printing of the codes or the dates, as taught by Takahashi, since this would correctly indicate the expiration date of the contents for safety/quality purposes.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hayase in view of Takahashi US 2014/0331603.
Regarding claim 21: 
Hayase teaches the inline machine of claim 1, as discussed above, but does not teach wherein the one or more magazines comprise two or more magazines, wherein the pouches comprise first pouches for a first magazine and second pouches for a second magazine, wherein the first pouches are a different size than the second pouches.
Takahashi discloses a related packaging machine, comprising two or more magazines, wherein the pouches comprise first pouches for a first magazine and second pouches for a second magazine, wherein the first pouches are a different size than the second pouches ([0026], [0055], [0058]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the machine of Hayase, by including two or more magazines, wherein the pouches comprise first pouches for a first magazine and second pouches for a second magazine, wherein the first pouches are a different size than the second pouches, as taught by Takahashi, thereby accommodating a variety of pouch sizes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731